Citation Nr: 0933028	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee (right knee disability), rated 10 
percent disabling before March 29, 2008.

2.  Entitlement to an increased rating for service-connected 
right knee disability, rated 20 percent disabling from March 
29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A hearing at the RO before the undersigned was 
conducted in December 2007.  The Board last remanded the 
claim in February 2008 for further development and 
consideration.  A July 2008 rating decision granted an 
increased, 20 percent, rating for the right knee disability, 
effective March 29, 2008.  The Veteran continues to appeal 
for a higher rating for this disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Before March 29, 2008, the preponderance of the evidence 
shows that the Veteran's right knee disability is manifested 
by motion, at a minimum, from 0 to 45 degrees; there is no 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, or impairment of the tibia and fibula.

2.  From March 29, 2008, the preponderance of the evidence 
shows that the Veteran's right knee disability is manifested 
by motion, at a minimum, from 0 to 30 degrees; there is no 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, or impairment of the tibia and fibula.
CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a right knee disability have not been met before 
March 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256-58, 5260-63 (2008).

2.  The schedular criteria for an initial rating in excess of 
20 percent for a right knee disability have not been met from 
March 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256-58, 5260-63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant with complete notice in 
November 2008, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  In any event, the Veteran has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an April 2009 
supplemental statement of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability of his disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  Analysis

The Veteran contends that he is entitled to a rating in 
excess of 10 percent prior to March 29, 2008 and 20 percent 
from March 29, 2008, for his right knee disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.   
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating from an appeal of a 
subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A VA examination was conducted in January 2002.  Right knee 
motion was 0 to 130 degrees.  Tests for lateral instability 
and subluxation were negative.

A VA examination was conducted in October 2002.  Right knee 
motion was 5 degrees of recurvatum with 100 degrees of 
flexion.  Tests for lateral instability and subluxation were 
negative.

A VA examination was conducted in March 2003.  Tests for 
lateral instability and subluxation were negative.  Right 
knee motion was 0 to 45 degrees.  The examiner noted that the 
Veteran had very strong quadriceps muscles that would not 
allow him to go beyond the 45 degree limit.  The examiner 
stated that "clearly he lacks any objective evidence of knee 
pathology on the right."  The examiner stated that it would 
be difficult to estimate worsening of symptoms regarding the 
DeLuca analysis due to the Veteran's grave clinical 
presentation in the absence of objective physical findings 
and only mild radiological findings.  

A VA progress note dated in August 2004 noted full right knee 
range of motion.  Tests for lateral instability and 
subluxation were negative.

On his VA examination in September 2006, right knee motion 
was 0 to 90 degrees.  Tests for lateral instability and 
subluxation were negative.  The examiner stated that the 
Veteran's radiographic findings did not correlate well with 
his clinical findings and history; and that he was concerned 
that there was poor effort on the Veteran's part due to 
secondary pain.  The Veteran complained of tenderness to 
palpation even in areas that did not have a normally 
associated pathology.  

A VA examination was conducted on March 29, 2008.  Right knee 
motion was 0 to 30 degrees of flexion with pain.  The 
examiner stated that there were no objective findings to 
support the Veteran's complaints of pain.  The diagnosis was 
mild osteoarthritis of the right knee.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When range of motion findings do not support a 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under Diagnostic Code 5260 when the leg has flexion limited 
to 45 degrees, a 10 percent rating is warranted, and flexion 
limited to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.  Under Diagnostic Code 5261 when the leg has 
extension limited to 10 degrees, a 10 percent rating is 
warranted, and extension limited to 15 degrees warrants a 20 
percent rating.  Id.  Normal flexion and extension of a knee 
is from zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Before March 29, 2008, the VA examinations of record indicate 
that the Veteran's right leg does not have flexion limited to 
30 degrees or extension limited to 15 degrees, and hence his 
right knee disability does not warrant a higher rating under 
Diagnostic Code 5260 or 5261.

From March 29, 2008, the VA examination of record indicates 
that the Veteran's right leg does not have flexion limited to 
15 degrees or extension limited to 20 degrees, and hence his 
right knee disability does not warrant a higher rating under 
Diagnostic Code 5260 or 5261. 

The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 
(2004).  When considering the Veteran's overall disability 
picture, the objective medical evidence does not indicate 
that separate ratings are warranted.

The Veteran is entitled to the current 10 and 20 percent 
ratings, but no higher as the Veteran's symptomatology does 
not approximate the requirements for a higher rating during 
any appeal period, even considering functional loss of use 
under 4.40, 4.59, DeLuca, supra.  Three VA examiners have 
noted that the Veteran's right knee manifests no objective 
findings to support the Veteran's complaints of extreme pain 
and limitation of function.  

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the Veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

The Veteran has never been diagnosed with ankylosis of the 
right knee, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  Therefore, Diagnostic Codes 5256, 
5258, and 5262 are not for application.  Nor has there been 
any diagnosis of removal of semilunar cartilage or genu 
recurvatum and Diagnostic Codes 5259 and 5263 are not for 
application.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability may be rated at 10 percent, 20 percent, or 30 
percent, depending on severity.  There is no competent 
medical evidence of record during any period indicating that 
the Veteran's right knee has subluxation or lateral 
instability.  

At no time during the pendency of this claim has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted during any part of the appeal period. 


ORDER

Entitlement to a rating greater than 10 percent for the 
service-connected right knee disability before March 29, 
2008, is denied.

Entitlement to a rating greater than 20 percent for the 
service-connected right knee disability from March 29, 2008, 
is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


